 1   DIANA LERMA, SBN 258442
     dlerma@stokeswagner.com
 2   KATHERINE ELLIS, SBN 311326
     kellis@stokeswagner.com
 3   STOKES WAGNER ALC
 4   15250 Ventura Blvd., Suite 710
     Sherman Oaks, CA 91403
 5   Telephone: (213) 618-4128

 6   Attorneys for Defendants VICEROY HOTEL MANAGEMENT, LLC;
     VICEROY HOTELS, LLC; and VHG BEVERLY HILLS, LLC
 7

 8   SHAUN SETAREH, SBN 204514
     shaun@setarehlaw.com
 9   DAVID KELEDJIAN, SBN 309135
     david@setarehlaw.com
10   SETAREH LAW GROUP
     9665 Wilshire Blvd., Suite 430
11
     Beverly Hills, California 90212
12   Telephone (310) 888-7771
     Facsimile (310) 888-0109
13
     Attorneys for Plaintiff JAKE JORDAN
14

15                           UNITED STATES DISTRICT COURT
16                         NORTHERN DISTRICT OF CALIFORNIA
17

18
     JAKE JORDAN on behalf of himself and all         Case No.: 21-cv-01338-HSG
19   others similarly situated,                     [Assigned for All Purposes to the
                                                    Honorable Haywood S. Gilliam, Jr.]
20                             Plaintiff,
                                                    STIPULATION AND ORDER TO
21         v.                                       CONTINUE RULE 26(f) CONFERENCE
22   VICEROY HOTEL MANAGEMENT, LLC, a
     Delaware Corporation, VICEROY HOTELS,
23   LLC, a Delaware Corporation; VHG
     BEVERLY HILLS, LLC, a Delaware
24   Corporation; and DOES 1 through 50,
     inclusive,
25

26                              Defendant.
27

28

                                                1
            STIPULATION AND [PROPOSED] ORDER TO CONTINUE RULE 26(f) CONFERENCE
 1          The Parties to this action, through their respective counsel of record, hereby stipulate and
 2   agree to the following:
 3                                              RECITALS
 4          The action was removed to Federal Court from the San Francisco County Superior Court..
 5          Plaintiff filed a Motion for Remand. Defendant filed a Motion to Dismiss. Both motions are
 6   set to be heard on June 17, 2021.
 7          On May 17, 2021 the Parties held a Rule 26(f) Conference. During the conference the
 8   Parties discussed the outstanding motions and their impact on a Rule 26(f) Conference.
 9          The Parties agreed to stipulate to continue the Rule 26(f) Conference given the nature of the
10   motions set to be heard on June 17, 2021. The Parties hereby stipulate to continue the Rule 26(f)
11   Conference to 14 days after the Court rules on the June 17th motions.
12                                            AGREEMENT
13          The Parties agree to continue the Rule 26(f) Conference. The Conference will be held within
14   14 after the Court rules on Defendant’s Motion to Dismiss and Plaintiff’s Motion to Remand.
15

16
                                                    STOKES WAGNER, ALC
17

18    DATED: May 20, 2021                     By:
                                                    DIANA LERMA
19                                                  KATHERINE A. ELLIS
                                                    Attorneys for Defendants VICEROY HOTEL
20                                                  MANAGEMENT, LLC; VICEROY HOTELS,
                                                    LLC; and VHG BEVERLY HILLS, LLC
21

22
                                                    SETAREH LAW GROUP
23

24    DATED: May 20, 2021                     By: /s/ David Keledjian
                                                  DAVID KELEDJIAN
25                                                SHAUN SETAREH
                                                  Attorneys For Plaintiff JAKE JORDAN
26

27

28

                                                      2
             STIPULATION AND [PROPOSED] ORDER TO CONTINUE RULE 26(f) CONFERENCE
 1                                               ORDER
 2          GOOD CAUSE APPEARING, the court hereby GRANTS this Stipulation to Continue the
 3   Rule 26(f) Conference to 14 days after the Court rules rules on Defendant’s Motion to Dismiss and
 4   Plaintiff’s Motion to Remand.
 5          IT IS SO ORDERED.
 6
      DATE:         5/21/2021
 7
                                                     HON. HAYWOOD S. GILLIAM, JR.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    3
            STIPULATION AND [PROPOSED] ORDER TO CONTINUE RULE 26(f) CONFERENCE
